 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

 

Sadek and Cooper Law Offices
1315 Walnut Street, Suite 502
Philadelphia, PA 19107
215-545-0008

Attorney for Debtors

 

In re:
Anthony R Brooks, Jr
Sherie N Brooks

 

 

 

Case No.: 18-34018

Chapter: 13

Adv, No.:

Hearing Date:
May 14, 2019

Judge:

Jerrold N. Poslusny

CERTIFICATION OF SERVICE

1. I, Karen M.Campling =:
(Irepresent in the this matter.

(vi am the secretary/paralegal for Brad J. Sadek, Esg._, who represents’

Anthony R Brooks, Jr. and Sherie N. Brooks

 

in the this matter.

[lam the in the this case and am representing myself.

2. On May 6, 2019 _, I sent a copy of the following pleadings and/or documents to the parties listed in the
chart below: .
Chapter 13 Debtors’ Certification in Opposition to Motion for Relief
3. [ hereby certify under penalty of perjury that the above documents were sent using the mode of service
indicated.
Dated: May 6, 2019 isi Karen M. Campling

 

Software Capyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

Signature

Best Case Bankruptcy
 

Wells Fargo Bank, N.A.

clo Phelan Hallinan Diamond and Jones
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103 ,

( Hand-delivered
ivi Regular mail
(i Certified mail/RR
[J E-mail
lv Notice of Electronic Filing (NEF)
[] Other
(as authorized by the court *)

 

Isabel C. Balboa
Chapter 13 Trustee

 

 

 

(1 Hand-delivered
C] Regular mail
[1] Certified mail/RR
(| E-mail
fv] Notice of Electronic Filing (NEF)
[] Other
(as authorized by the court *)

 

* May account for service by fax or other means as authorized

Shortening Time.

Software Copyright {c} 1996-2019 Best Case, LLC - www,besicase,com

by the court through the issuance of an Order

rev, 8/1/15
Best Case Bankruptcy

 
